Citation Nr: 1547680	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to malaria. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At such time, additional evidence was associated with the Veteran's file, as well as a waiver of agency of original jurisdiction (AOJ) consideration of the evidence submitted at the hearing.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly associated evidence.  In addition, the record was held open for 60 days after this hearing to allow the Veteran the opportunity to submit additional evidence.  In September 2015, before the expiration of the 60 day period, the Veteran submitted an August 2015 private audiologist evaluation and report.  The Veteran did not submit a waiver of AOJ consideration for this evidence; however, as the Board's determination herein is entirely favorable to the Veteran, no prejudices results to him in the Board considering such evidence in the first instance. 

On a February 2012 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran raised the issues of entitlement to service connection for skin lesions of the upper and lower extremities, arthritis of the lower back and lower extremities, and hypertension.  Such issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

The Board notes that, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his bilateral hearing loss is due to his in-service noise exposure as a result of his duties as a truck driver and/or treatment for malaria while in Vietnam.  For the below reasons, the Board finds that the evidence of record is in at least equipoise as to whether his bilateral hearing loss is related to his military service and, therefore, resolving all doubt in his favor, service connection for such disorder is warranted. 

Service treatment records reveal no complaints, treatment, or diagnoses referable to hearing loss.  However, such reflect that, in October 1971, the Veteran presented to the emergency room with a high fever and was admitted for treatment.  His April 1972 Report of Medical Examination conducted at the time of his separation noted that the Veteran passed the whisper voice test with a 15/15, and no trauma to the ears or complaints of decreased hearing were noted.  

In a July 2010 statement, the Veteran indicated that he had been diagnosed with and treated for malaria while hospitalized in Long Binh, Vietnam, for two weeks.  The Veteran stated that, upon release from the hospital he was riding in the back of a truck, next to the exhaust pipe, and the noise from the pipe caused "an extreme amount of pain both ears."  The Veteran indicated that, after the ride in the truck, he noticed hearing loss.  During the July 2015 hearing, the Veteran testified that, during service, he was exposed to noise from heavy equipment use, helicopters, and all manner of weapons fire, to include rockets and mortars.  His DD-214 form documents his military occupational specialty (MOS) of motor transportation operator.  Thus, the Board acknowledges the Veteran's in-service noise exposure consistent with his duties as a motor transportation operator. 

With respect to a current diagnosis, a May 2010 VA examination and an August 2015 private audiological evaluation revealed bilateral hearing loss that meets the criteria for a bilateral hearing loss disability under VA regulations.  38 C.F.R.  3.385.  Thus, the Veteran has a current disability of bilateral hearing loss as defined by VA regulations.

With respect to nexus, there are conflicting medical opinions.  In this regard, the May 2010 VA examiner determined that "due to a lack of information at discharge and a history of noise exposure after the military, an opinion cannot be stated without resort to speculation."  The examiner determined that, as there were no audiometric results from the time of the Veteran's separation, an opinion could not be rendered.  The examiner was asked to offer an addendum opinion to determine whether anti-malaria medications were responsible for the Veteran's current hearing loss, but again the examiner determined that, due to a lack of information, an opinion could not be rendered without resorting to speculation.  The examiner stated "I was unable to locate the name of the drug [the Veteran] was given as an anti-malaria drug.  Without the name of the drug, proper research cannot be done concerning side effects of the drug.  Since there are no audiometric test results available at the Veteran's discharge, it also makes it difficult to ascertain whether he lost any hearing at all while on active duty."  Therefore, as the examiner renders no clear conclusion, the Board finds these opinions inconclusive. 

An October 2010 VA examination was obtained to determine whether the Veteran's alleged malaria and subsequent treatment caused his bilateral hearing loss.  The October 2010 VA examiner determined "[a]ntimalarial drugs including Quinine can cause hearing loss.  This is exceedingly unusual and usually temporary.  Usually reversible only rarely is it irreversible."  The examiner opined that the Veteran did not have a current diagnosis of malaria and that, upon discharge, he did not report hearing loss nor was it noted on his exit exam.  She stated that "[h]earing loss due to Quinine would have been noted in the medical records and is so extraordinarily rare that it is my opinion that it is less likely than not the cause of his hearing loss."  While this examiner offered an opinion as to the likelihood of the antimalarial medications' impact on the Veteran's hearing loss, she did not offer an opinion as to the relationship between such and his in-service noise exposure.  

In contrast, the August 2015 private audiologist opined that "the Veteran's hearing loss...[was] more likely than not caused by, [was] the result of, or [has] been worsened by the military service based noise exposure and quinine medication for treatment for malaria to which he was exposed while serving in the U.S. Army from 1971 to 1972."  In this regard, the audiologist noted that, at separation, the Veteran was considered to have normal hearing bilaterally based on the results of the "Whisper Test;" however, she noted many concerns with not only the effectiveness but also the reproducibility of the "Whisper Test."  The audiologist noted a study which examined the "weaknesses in this method of determining reliable thresholds for hearing especially in the high frequencies."  The study noted "the level of the whisper affects the test's performance, particularly if the whisperer is inexperienced."  The study further determined "the test appears to be less reliable in those patients with lower levels of impairment who would benefit most from screening for hearing loss," and that while the results of the test can be reliable if a standard procedure is used "there is considerable room for improvement in standardizing the technique of conducting the test and in setting the threshold for hearing impairment."  The audiologist referred to the August 2015 audiological test results which indicated symmetric sensory hearing loss, ranging in severity from mild loss to profound loss bilaterally.  She also reported that the Veteran's only history of excessive noise exposure was during his time in the military, and that during any subsequent noise exposure post-service, the Veteran was provided with hearing protection.  Finally, she took into consideration the Veteran's MOS as a truck driver.  Therefore, in light of the above, the Board finds this opinion probative. 

In addition to the August 2015 audiologist's opinion, the Board finds the Veteran's statements with respect to noise exposure and hearing loss symptoms in service to be credible.  The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within his realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Throughout the course of his communications with VA, the Veteran has consistently maintained that he was exposed to loud noises in service and experienced hearing loss in both of his ears as a result.  The Board notes that the Veteran is competent to report such and finds the Veteran's statements to be credible. 

In light of the August 2015 audiologist's opinion and the Veteran's credible statements with respect to experiencing loud noises and hearing loss while in service and since that time, the Board finds that the evidence is at least in equipoise as to whether his bilateral hearing loss is related to his military service.  While the May 2010 examination report and October 2010 addendum opinion were inconclusive and the October 2010 examination report determined that such disorder was less likely as not related to anti-malarial medications provided during service, the Veteran has competently and credibly testified to the onset of symptoms associated with his bilateral hearing loss, and there is a positive medical opinion of record, based on a review of the claims file to include medical and lay evidence, that establishes a link between the Veteran's current bilateral hearing loss and his military service.  Therefore, the Board finds that, resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sensorineural bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


